Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the subject application filed on 03/27/2019:
Claims 1-25 have been examined.

Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.


Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.1	Claims 1-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
1.1.1	Claim 1 recites the following limitation(s)/feature(s): “self-driving vehicle fleet … that comprises at least one of a first self-driving vehicle and a second self-driving vehicle,” in the preamble of the claim; and “dropping off, by the self-driving vehicle fleet, the rider at a drop-off location,” which is unclear which vehicle (either first self-driving vehicle or second self-driving vehicle) is dropping off the rider at drop off location, which renders the claim indefinite.

It is also unclear the purpose of the limitation/feature: “a second self-driving vehicle” recited in the preamble of claim 1, because it is not recited anywhere else, and because it is well known in the art that a well-known fleet of vehicles typically has more than one vehicle, multiple vehicles, plurality of vehicles, which renders the claim indefinite.
For the purpose of this examination, it will be interpreted that “dropping off, by the self-driving vehicle fleet, the rider at a drop-off location” is being performed by the claimed first self-driving vehicle, in accordance with Para [0043 0214 0268 0293 0295] of the specification, at least as published.
Additionally, for the purpose of this examination, the “second self-driving vehicle” is not given a patentable weight, and is withdrawn from consideration.
Hence, the preamble of claim 1 will be interpreted as the following: “1. A method of using a vehicle management system comprising a self-driving vehicle fleet, wherein the fleet comprises at least one 
1.1.2	Claim 19 recites the following limitation(s)/feature(s): “… the self-driving vehicle fleet that drops off the rider,” which is unclear which vehicle (either first self-driving vehicle or second self-driving vehicle that are recited in claim 1 that claim 19 indirectly depends on) is dropping off the rider at drop off location, which renders the claim indefinite.
The specification, at least as published, in Para [0351] repeats the same claim language, which is also unclear which vehicle (either first self-driving vehicle or second self-driving vehicle) is dropping off the rider at drop off location, which renders the claim indefinite.
For the purpose of this examination, it will be interpreted that “dropping off, by the self-driving vehicle fleet, the rider at a drop-off location” is being performed by the claimed first self-driving vehicle, in accordance with Para [0043 0214 0268 0293 0295] of the specification, at least as published.
1.1.3	Claims 2-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claim 1, and for failing to cure the deficiencies listed above.
	


	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 17 and 23 of U.S. Patent No.: 10255648B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
it is obvious that narrower claims 1, 8, 17 and 23 of U.S. Patent No.: 10255648B2 cover the broader claim combination of claims 1 and 2 of the instant application.
2.	Claims 3-25 rejected under the nonstatutory double patenting rejections, because of their dependencies on rejected independent claim.



Allowable Subject Matter
1.	Claim 1 would be allowable if rewritten or amended to overcome the nonstatutory double patenting rejections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
2.	Claims 2-25 would be allowable if rewritten to overcome the nonstatutory double patenting rejections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.




	
	Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YURI KAN, P.E./Primary Examiner, Art Unit 3662